Citation Nr: 0014668	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating pursuant to 38 C.F.R. § 4.30 beyond February 29, 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision of the RO which assigned 
a temporary total convalescent rating pursuant to 38 C.F.R. § 
4.30 from December 6, 1995, through February 29, 1996.  



FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of the left knee with total knee arthroplasty, 
evaluated as 30 percent disabling.  

2.  The veteran was admitted for left knee surgery on 
December 6, 1995.  

3.  A temporary total convalescent rating was assigned for 
the period December 6, 1995, through February 29, 1996.  

3.  Additional convalescence through May 21, 1996, is shown 
to have likely been necessitated by the medical evidence.  



CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following surgery, from December 6, 1995, 
through May 21, 1996, are met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.30 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal is based on the RO's denial of an 
extension of a temporary total rating for convalescence 
beyond February 29, 1996.  The Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107.  There is competent evidence of hospitalization for 
surgery related to a service-connected disability with a 
recommended period of convalescence.  The RO has met its duty 
to assist the veteran in the development of his claim.  
Records were obtained from both the VA Medical Center and 
private medical treatment sources.  Furthermore, there is no 
indication from the veteran or his representative that there 
is outstanding evidence that would be relevant to this claim.  

The applicable regulation, 38 C.F.R. § 4.30, provides that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under 
this section if treatment of a service- 
connected disability resulted in:

(1) Surgery necessitating at least 
one month of convalescence

(2) Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited)

(3) Immobilization by cast, without 
surgery, of one major joint or more.

(b) A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a)(1), (2) or 
(3) of this section.

(2) Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a)(2) or (3) of this 
section upon approval of the 
Adjudication Officer.

The inability to return to any employment would in fact show 
a need for continuing convalescence under 38 C.F.R. § 4.30.  
See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

Service connection is in effect for postoperative residuals 
of the left knee with total knee arthroplasty, evaluated as 
30 percent disabling.

In December 1995, the veteran underwent left knee surgery.  
In a rating action dated in June 1996, the RO assigned a 
temporary total rating from December 6, 1995 through February 
29, 1996, for a period of convalescence pursuant 38 C.F.R. § 
4.30.  As of March 1, 1996, the 30 percent evaluation was 
resumed.  

In February 1996, a VA examination of the veteran's left knee 
was conducted.  The diagnosis was that of status post partial 
left knee component replacement on December 8, 1995, with 
synovectomy and lateral release.  The examiner noted that the 
veteran's period of convalescence was at least until his next 
orthopedic department follow up scheduled for May 21, 1996.  

A May 1, 1996, orthopedic follow up examination report shows 
that the veteran's pain had improved, although he complained 
of night pain and increased swelling.  The range of motion 
was from 0 to 120 degrees, and the joint was stable.  There 
was normal patellar tracking.  There was no suggestion of a 
need for continuing convalescence.  

The veteran underwent qualifying treatment under 38 C.F.R. § 
4.30 in December 1995 for a service-connected disability.  
Accordingly, the veteran was assigned over two months of a 
temporary total rating for convalescence.  

However, the Board finds that the veteran is entitled to an 
extension based on the evidence of record.  The February 1996 
VA examination report supports a finding that the veteran 
still needed to convalesce until at least May 21, 1996.  
There is no competent evidence of record that rebuts this 
finding.  

The Court has repeatedly established that the VA must make 
decisions based on the record.  This fact was again noted 
when the Court addressed the issue of a convalescence rating.  
The only evidence that addresses whether an extension should 
be granted favors the veteran.  Therefore, the Board accepts 
the evidence and assigns an extension the requested benefits 
through May 21, 1996.  

This same evidence, however, does not demonstrate that an 
extension of the temporary total convalescent rating beyond 
May 1996 is warranted.  As noted, the May 1996 follow up 
examination does not indicate that the veteran was in need of 
convalescence.  As such, the Board finds that the 
preponderance of the evidence supports an extension of the 
temporary total rating pursuant to 38 C.F.R. § 4.30 through 
May 21, 1996.  


ORDER

An extension of a temporary total convalescent rating through 
May 21, 1996, pursuant to 38 C.F.R. § 4.30, is granted, 
subject to the laws and regulations governing the award and 
disbursement of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

